DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a conductive element configured to conduct electrical current” in claim 1.  This is interpreted to in light of published application paragraph [0055] to include a conductive plastic, rubber, fabric or inherently relatively high resistance flexible material altered to provide the requisite conductivity.  One example of the latter is that of silicone rubber material in which there are impregnated conductive fibers, such as carbon black, quantities of gold, silver, nickel, copper, steel, iron, stainless steel, brass, aluminum, or other conductors.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 1 “an associated transponder detection unit” and “a transponder detection unit” are interpreted to be recited functionally; the claim as currently written does not positively recite these elements as part of the electrosurgical return electrode.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munck et al (US Patent 4,736,752).
Referring to Claim 1, Munck et al teaches an electrosurgical return electrode comprising: a conductive element configured to conduct electrical current, the conductive element having opposing first and second major surfaces and including an aperture array configured to allow passage of a magnetic, electric, or electromagnetic interrogation signal from an associated transponder detection unit through the conductive element (e.g. Figure 1, conductor 26 and apertures 28 or Figures 3-5); a patient contact pad positioned adjacent the first major surface of the conductive element and configured to be disposed between the conductive element and a patient when the patient is at least partially positioned upon the patient contact pad (e.g. Figure 1, Element 50); wherein the electrosurgical return electrode is configured to be at least partly positionable upon a transponder detection unit with the second major surface facing the transponder detection unit (the examiner notes that this appears to describe intended use of the electrosurgical return pad and since the conductor 26 is separated by backing/pad 12 it is capable of having the second major surface facing a transducer detection unit).

Referring to Claim 2, Munck et al teaches an electrosurgical return electrode according to claim 1, further comprising a transponder detection unit pad positioned adjacent the second major surface of the conductive element and configured to be disposed between the conductive element and the transponder detection unit when the electrosurgical return electrode is at least partially positioned upon the transponder detection unit (e.g. Figure 1, Element 12).

Referring to Claim 3, Munck et al teaches an electrosurgical return electrode according to claim 1, wherein the aperture array includes a plurality of apertures (e.g. Figures 1, 3 and 4).

Referring to Claim 4, Munck et al teaches an electrosurgical return electrode according to claim 3, wherein the aperture array includes a plurality of distribution areas having separate aperture configurations (e.g. Figures 3 and 5, see annotated Figures below). 
    PNG
    media_image1.png
    480
    657
    media_image1.png
    Greyscale


Referring to Claim 5, Munck et al teaches an electrosurgical return electrode according to claim 4, wherein the separate aperture configurations include separate aperture densities (e.g. Figures 3 and 5, see annotated Figures above).

Referring to Claim 6, Munck et al teaches an electrosurgical return electrode according to claim 5, wherein a second distribution area is disposed peripherally around at least a portion of a first distribution area, and wherein the second distribution area includes a higher aperture density than the first distribution area (e.g. Figures 3 and 5, see annotated Figures above).

Referring to Claim 7, Munck et al teaches the electrosurgical return electrode according to claim 4, wherein the separate aperture configurations includes separate aperture sizes ((e.g. Figures 3 and 5).

Referring to Claim 8, Munck et al teaches an electrosurgical return electrode according to claim 7, wherein a first distribution area includes apertures having a smaller average size than apertures of a second distribution area, the second distribution area being disposed peripherally around at least a portion of a first distribution area (e.g. Figure 5).

Referring to Claim 9, Munck et al teaches an electrosurgical return electrode according to claim 4, wherein the separate aperture configurations includes separate aperture shapes (e.g. Figures 3 and 5).

Referring to Claim 10, Munck et al teaches an electrosurgical return electrode according to claim 1, wherein the aperture array includes circular or ovoid shaped apertures (e.g. Figures 3 and 5).

Referring to Claim 11, Munck et al teaches an electrosurgical return electrode according to claim 1, wherein the aperture array includes slits (e.g. Figures 1 and 3-5).

Referring to Claim 12, Munck et al teaches an electrosurgical return electrode according to claim 11, wherein the slits are substantially aligned with a longitudinal axis of the electrosurgical return electrode (e.g. Figures 1 and 3-5).  	The examiner notes that the instant disclosure does provide support for what is meant by the term “substantially”, see published application Paragraph [0103].
Referring to Claim 14, Munck et al teaches an electrosurgical return electrode according to claim 1, wherein the aperture array covers 10 to 90% of the plan view surface area of the conductive element (e.g. Figures 1 and 3-5).

Referring to Claim 15, Munck et al teaches an electrosurgical return electrode comprising: a sheet or substrate formed of a magnetic, electric, or electromagnetic field transparent material (e.g. Figure 1, Element 12 and Column 4 lines 29-30 discloses the sheet is made of polyethylene); a trace of conductive material applied to the sheet or substrate, the trace being sized and configured so as to provide sufficient conduction from a patient to enable the return electrode to function during an electrosurgical procedure, wherein a size ratio between the trace and the sheet or substrate enables the return electrode to be substantially transparent to a magnetic, electric, or electromagnetic signal from an associated transponder detection unit (e.g. Column 4 lines 31-38 and  Figures 1 and 3-5).

Referring to Claim 16, Munck et al teaches the electrosurgical return electrode according to claim 15, further comprising a patient contact pad positioned adjacent the trace and the sheet or substrate, the patient contact pad being configured to be disposed between the trace and a patient when the patient is at least partially positioned upon the patient contact pad (e.g. Figure 1, Element 50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munck et al (US Patent 4,736,752) in view of Hagen et al (US Patent 5,114,424).

Referring to Claim 13, Munck et al teaches an electrosurgical return electrode according to claim 11, except wherein the slits are oriented transverse to a longitudinal axis of the electrosurgical return electrode. 	Hagen et al teaches that it is known to use slits are oriented transverse to a longitudinal axis of the electrode as set forth Figures 3 and 4 to provide electrode sub-sections that run along the edge of an axis.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Munck et al, with slits are oriented transverse to a longitudinal axis of the electrode as taught by Hagen et al, since such a modification would provide the predictable results of electrode sub-sections that run along the edge of an axis.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleck et al (US Publication 2008/0237341) in view of Fleenor et al (US Publication 2001/0029367) and Hagan et al (US Patent 5,114,424).
Referring to Claims 17 and 18, Fleck et al teaches an electrosurgical return electrode comprising: a conductive element configured to conduct electrical current, the conductive element configured to allow passage of a magnetic, electric, or electromagnetic interrogation signal from an associated transponder detection unit (e.g. Figure 17, conductive element 304 and aperture 324; Paragraph [0114] discloses the conductive element 304 is secured in layer 320 (see Figure 18); wherein the electrosurgical return electrode is configured to be at least partly positionable upon a transponder detection unit with a second major surface of the conductive element array facing the transponder detection unit (e.g. Figures 16a-16b).  However, Fleck et al does not disclose a conductive element array having a first major surface and being formed of a plurality of electrically conductive panels, the plurality of electrically conductive panels being connected by a plurality of electrical connectors, the plurality of electrically conductive panels being spaced apart from one another to allow passage of a magnetic, electric, or electromagnetic interrogation signal from an associated transponder detection unit between the plurality of electrically conductive panels; the plurality of electrically conductive panels are selectively connected together by the plurality of electrical connectors; a patient contact pad positioned adjacent the first major surface of the conductive element array and being configured to be disposed between the conductive element array and a patient when the patient is at least partially positioned upon the patient contact pad.
 	Hagen et al teaches that it is known to use an electrode formed from a plurality of electrically connected panels, the conductive element array being defined at least in part by gaps formed between the plurality of panels; wherein the panels are electrically connected by a plurality of electrical connectors; the panels are selectively connected together by the plurality of electrical connectors as set forth in Figures 1-5 to provide redundancy in the electrode in case a wire is cut or damaged. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Fleck et al, with an electrode formed from a plurality of electrically connected panels, the conductive element array being defined at least in part by gaps formed between the plurality of panels; wherein the panels are electrically connected by a plurality of electrical connectors; the panels are selectively connected together by the plurality of electrical connectors as taught by Hagen et al, since such a modification would provide the predictable results of redundancy in the electrode in case a wire is cut or damaged.
 	Fleenor et al teaches that it is known to use a return electrode coated with a patient contact pad made of a dielectric insulating layer, such as a surgical gown, operating room linen, a protective sheath of sleeve disposed between the conductive element array and a patient as set forth in Column 14 lines 31- 45, Column 18 lines 66- Column 19 line to provide assisting with the distribution of heat throughout the patient's body and substantially eliminates, in combination with the self- limiting characteristics of electrosurgical electrode 80, the potential for hot spots that may burn the patient. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Fleck et al, with a return electrode coated with a patient contact pad made of a dielectric insulating layer, such as a surgical gown, operating room linen, a protective sheath of sleeve disposed between the conductive element array and a patient as taught by Fleenor et al, since such a modification would provide the predictable results of assisting with the distribution of heat throughout the patient's body and substantially eliminates, in combination with the self-limiting characteristics of electrosurgical electrode 80, the potential for hot spots that may burn the patient.
Referring to Claim 19, Fleck et al in view of Fleenor et al and Hagan et al teaches the electrosurgical return electrode according to claim 17, except wherein the plurality of electrically conductive panels are arranged in a row along a portion of a length of the return electrode. 	Hagen et al teaches that it is known to use a plurality of electrically conductive panels are arranged in a row along a portion of a length of the return electrode as set forth in Figures 1-5 to provide redundancy in the electrode in case a wire is cut or damaged. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Fleck et al, with a plurality of electrically conductive panels are arranged in a row along a portion of a length of the return electrode as taught by Hagen et al, since such a modification would provide the predictable results of redundancy in the electrode in case a wire is cut or damaged.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleck et al (US Publication 2008/0237341) in view of Fleenor et al (US Publication 2001/0029367).

Referring to Claim 20, Fleck et al teaches a method for detecting a transponder in an electrosurgical environment, the method comprising: positioning an electrosurgical return electrode on a transponder detection unit, (e.g. Paragraphs [0075] and [0134-0135]); positioning a patient on the electrosurgical return electrode (e.g. Paragraphs [0108] and [0112-0115]); actuating the transponder detection unit to send a magnetic, electric, or electromagnetic interrogation signal to a target area that includes or is near at least a portion of the patient (e.g. Paragraphs [0075], [0104] and [0110-0111]); receiving a return signal from the transponder indicating presence of the transponder at the target area (e.g. Paragraphs [0075], [0104] and [0109]).  However, Fleck et al does not explicitly disclose the electrosurgical return electrode being substantially transparent to a magnetic, electric, or electromagnetic interrogation signal. 	Fleenor et al teaches that it is known to use positioning an electrosurgical return electrode on a transponder detection unit (e.g. Paragraph [0143] discloses using particular wavelengths of electromagnetic radiation electrode when the electrosurgical electrode is maintained in place during performance of certain medical procedures), the electrosurgical return electrode being substantially transparent to a magnetic, electric, or electromagnetic interrogation signal (e.g. Paragraph [0143] discloses electrode is fabricated from a material that is substantially transparent to one or more wavelengths of electromagnetic radiation) to provide improving the ease/flow of the procedure by enabling the transparent electrode to be maintained in place during performance of certain medical procedures using particular wavelengths of electromagnetic radiation.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Fleck et al, with positioning an electrosurgical return electrode on a transponder detection unit, the electrosurgical return electrode being substantially transparent to a magnetic, electric, or electromagnetic interrogation signal as taught by Fleenor et al, since such a modification would provide the predictable results of improving the ease/flow of the procedure by enabling the transparent electrode to be maintained in place during performance of certain medical procedures using particular wavelengths of electromagnetic radiation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,7-10, 14-18, 20-25, 27, and 29-32 of U.S. Patent No. 10,478,250. Although the claims at issue are not identical, they are not patentably distinct from each other because following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792